IN THE SUPREME COURT OF THE STATE OF NEVADA


                SFR INVESTMENTS POOL 1, LLC, A                          No. 82143
                NEVADA LIMITED LIABILITY
                COMPANY,
                Appellant,
                VS.

                JPMORGAN CHASE BANK, NA, A                               FILED
                NATIONAL ASSOCIATION, FOR
                ITSELF AND AS ACQUIRER OF                                 MAR 3 1 2022
                CERTAIN ASSETS AND LIABILITIES                                    I A. BROWN
                                                                             F. UPREKIE COURT
                OF WASHINGTON MUTUAL BANK,
                                                                                  CLERK
                FROM THE FDIC, ACTING AS
                RECEIVER,
                Respondent.

                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order granting summary
                judgement in an HOA foreclosure matter. Eighth Judicial District Court,
                Clark County; Rob Bare, Judge.
                            In 2003, Cory Carstens bought a house in Las Vegas, Nevada,
                at 11282 Campanile Street, granting a deed of trust to his lender. In 2004,
                Fannie Mae bought the loan. The Federal Housing Finance Authority
                (FHFA) became Fannie Mae's conservator in 2008. In 2012, Carstens's
                HOA foreclosed, selling his home to appellant SFR Investments Pool 1,
                LLC, for $5,700. In 2013, SFR sued JPMorgan, servicer of Fannie Mae's
                loan, for declaratory relief and quiet title. The District Court twice denied
                JPMorgan's motion for summary judgment, but after the Nevada Supreme
                Court issued its opinion in Daisy Trust v. Wells Fargo Bank, N.A., 135 Nev.
                230, 445 P.3d 846 (2019), the district court granted JPMorgan's motion to
SUPREME COURT
     OF
   NEVADA


                                                                           2 -lc°
reconsider the order denying its renewed motion for summary judgment.
            SFR appeals, raising multiple constitutional and substantive
arguments against Fannie Mae's property interest. Reviewing de novo, we
find SFR's arguments unpersuasive. See Wood v. Safeway, Inc., 121 Nev.
724, 729, 121 P.3d 1026, 1029 (2005) (reviewing a district court's decision to
grant summary judgement de novo).
            First, SFR failed to assert any claim or defense relating to the
unconstitutional structure of the FHFA under Collins before the district
court, so we decline to consider them for the first time on appeal. Einhorn
v. BAC Home Loans Servicing, LP, 128 Nev. 689, 693 n.3, 290 13.3d 249, 252
n.3 (2012) (declining to consider arguments without record citations and not
made before the district court). Second, we determine that SFR did not
suffer compensable harm from the unconstitutional structure of the FHFA
through the FHFA's alleged implicit waiver of the Federal Foreclosure Bar.
Berezovsky v. Moniz, 869 F.3d 923, 929 (9th Cir. 2017) (finding that 12
U.S.C. 4617(j)(3) "cloaks [the FHFNs] property with Congressional
protection unless or until the [FHFA] affirmatively relinquishes it."). And
third, SFR did not suffer compensable harm from the unconstitutional
structure of the FHFA through any hypothetical possibility of the
privatization of the FHFA's conservators. See Bayuiew Loan Servicing, LLC
u. 6364 Glenolden St. Tr., No. 19-17544, 2021 WL 4938115, at *2 (9th Cir.
Oct. 20, 2021) (Memorandum) (explaining that damages claims against the




       'Collins v. Yellen, 141 S. Ct. 1761, 1788 (2021) (finding that the
Housing Economic Recovery Act's for-cause restriction on the President's
ability to remove the FHFA's Director violated the separation of powers but
concluding that the Director still had authority to carry out the functions of
the office).


                                      2
FHFA under Collins must link "a specific, tangible harm to the for-cause
removal provision.").
            Further, we have already determined SFR's evidentiary
arguments in Daisy Trust and find no relevant distinction between that case
and the present one as to warrant a different outcome. See Daisy, 135 Nev.
at 234-35, 445 P.3d at 850. For these reasons, we
            ORDER the judgment of the district court AFFIRMED.



                                                                  J.
                                  Hardesty


                                                                  J.
                                  Stiglich




cc:   Chief Judge, Eighth Judicial District Court
      Eighth Judicial District Court, Department 32
      Kim Gilbert Ebron
      Ballard Spahr LLP/Las Vegas
      Eighth Judicial District Court Clerk




                                     3